*313Curia, per
Evans, J.
This case is, in all essential particulars, like the case of Jacob Meyer. All the principles decided in that case apply to this. They differ only in this: in Meyer’s case, the proof was a trading with a negro on the Sabbalh day, and in this case the proof was that Helgen had his shop open on the Sabbath. There is one ground common to both cases, omitted in Meyer’s case, on which I would make one or two remarks, viz: that neither the negro’s or the owner’s name is mentioned in the indictment. In Schroder’s case, reported in Riley’s collection of law cases, it was held that the negro’s name, and that of his owner, should be set out, because a ticket from the master would justify the trading; and it was necessary to give notice with what negro the defendant was charged with trading, in order that he might prepare his defence. No such information is necessary to be given to him in this case, as the Act prohibís the trading entirely on the Sabbath, and the written license of the owner would be no justification. Motion dismissed.
Richardson and O’Neall, JJ., concurred.